DETAILED ACTION

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting diode (LED) luminaire control system including a power supply converter circuit configured to be coupled to alternate-current (AC) mains to convert a line voltage from the AC mains into a first direct-current (DC) voltage; a first voltage converter circuit configured to convert the first DC voltage into a second DC voltage less than the first DC voltage; a control circuit comprising a relay switch configured to couple the line voltage from the AC mains to an external power supply unit to operate thereof when enabled, subsequently powering up external one or more LED arrays coupled with the external power supply unit; and a transceiver circuit comprising a receiver and a decoder and controller, wherein: the relay switch further comprises a first input electrical terminal and a pair of input electrical terminals; the first input electrical terminal is configured to couple to a hot wire of the line voltage from the AC mains, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light-emitting diode (LED) luminaire control system wherein the relay switch comprises a power sensing coil with a set voltage and a reset voltage; and the pair of input electrical terminals are coupled to the power sensing coil and configured to receive either the set voltage or the reset voltage and to respectively set up an on-state 

Claims 2-19 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carley (8,508,148)
Moseley (5,099,193)
Crenshaw (6,710,546)
Hochstein (RE42161-E)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875